Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-3, 5-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 06/17/2021 are considered persuasive.
Please refer to OA 04/09/2021 for the reason of allowed claim 1-3, 5-6.
Claim 7 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein each of the at least one redundant storage line control unit comprises: a register unit; an enabling unit coupled to the register unit; and a compare unit coupled to the register unit and the enabling unit, wherein the enabling unit is configured to provide an enable signal to the compare unit, and the compare unit comprises: 6Application No.: 17/085,051 Attorney Docket No.: 53EH-294345-US Client Ref. No.: PE-036US01 at least one XOR logic circuit for receiving an address signal and a register signal, and performing an XOR logic operation on the received address and the register signal; a comparison logic AND circuit having a first input for receiving the enable signal, and a second input for receiving an output signal from the at least one XOR logic circuit; and a first processing inverter and a second processing inverter connected in series, the first processing inverter having an input coupled to an output of the comparison logic AND circuit, the second processing inverter having an output for outputting a match signal, wherein the at least one XOR logic circuit comprises a plurality of XOR logic circuits when there are a plurality of redundant storage lines.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824